DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
ISOZAKI et al., the closest prior art of record, fails to teach a high blue-cut performance polycarbonate resin composition for use in clear lenses comprising at least one selective blue blocking filter that at least partially blocks blue light in a wavelength range chosen within the 400-460 nm range and 0.05 to 1% by weight of a hindered amine light stabilizer, based on the weight of the base resin.

ISOZAKI teaches a thermoplastic resin composition comprising (A) 100 parts by mass of a transparent thermoplastic resin, (B) 0.1 to 2 parts by mass of an ultraviolet absorber, (C) 0.005 to 0.25 parts by mass of an iron oxide (Abstract; [0036-0040]) (Iron Oxide has a reddish-brown color which would read on a colorant additive). The transparent thermoplastic resin (A) is preferably polycarbonate resins in terms of obtaining a molded article having good transparency [0019]. The polycarbonate resin is the base resin of the thermoplastic resin composition. The ultraviolet absorber (B) include benzotriazole-based compounds [0028]. If necessary, an antioxidant in the amount of 1 part by mass or less based on 100 parts by mass of the thermoplastic resin composition [0041]. However, ISOZAKI does not teach the claim limitations of present claim 1. Therefore, ISOZAKI fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763